DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/15/2020 has been entered. Claims 1 and 4-16 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1 and 4-16 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a “determining, after moving the work implement out of the angle of view of the image pick-up apparatus, whether the work implement has moved out of the angle of view of the image pick-up apparatus” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Paragraph 26 of Carbaugh cites, “The picker assembly 30 may move out of the field of view of the vision system 50. The parts located on the identification surface 50 may be scanned by vision system 70 which is configured to identify the type and size of parts and compare the image to stored specifications for like parts..” It is understood that if the assembly is moved out of view in order for imaging to take place, the position of the work implement as being in front of the imager at a certain point in time is known and determined by the picker mover protocol itself. Therefore, Carbaugh teaches a “determining, after moving the work implement out of the angle of view of the image pick-up apparatus, whether the work implement has moved out of the angle of view of the image pick-up apparatus.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 20080162004) (hereinafter Price) in view of Carbaugh et al. (US 20060083419) (hereinafter Carbaugh), further in view of Shatters (US 20150354177) (hereinafter Shatters), further in view of McNamer et al. (US 20150103149) (hereinafter McNamer), and further in view of Graef (US 20150175073) (hereinafter Graef).
Regarding claim 1, Price teaches A method of generating image data for a work vehicle (see Price paragraph 6), 
the work vehicle including a vehicular main body (see Price paragraph 20), 
a work implement attached to the vehicular main body, and an image pick-up apparatus picking up an image of a work region where the work implement performs work, the image pick-up apparatus including a plurality of stereo cameras, each of the stereo cameras including a first image pick-up portion and a second image pick-up portion (see Price paragraph 41 and figure 2 regarding machine 12 and stereo cameras mounted on different parts of the main body and paragraph 20 regarding employment on excavator, which would have one arm above body- one of ordinary skill would recognize that aspects of this disclosure may yield an excavator with a stereo camera facing the front where excavator arm performs work), 
the method comprising:
picking up, when the work implement is determined to have been moved out of the angle of view of the of the image pick-up apparatus, an image of a first image pick-up range the work region with each of the first image pick-up portion of a first stereo camera and the second image pick-up portion of the plurality of stereo cameras of the image pick-up apparatus with the work implement having been moved out of the angle of view of each of the first image pick-up portion and the second image pick-up portion of the first stereo camera (see Price citation above regarding stereo cameras and excavator arm- it is obvious that this teaching incorporates cases where during normal operation, the imager performs imaging with the arm moved out of the way- this also allows for directives to move the arm during imaging as detailed in the combination with Carbaugh below);
generating topography data on the work region based on each generated parallax image (see Price paragraph 6 and 37 regarding 3d model of terrain feature and paragraph 23 regarding calculation of disparities, relating to parallax calculations- in combination with .
However, Price does not explicitly teach moving a work implement and capturing a region with the work implement moved out of the region as needed for the limitations of claim 1. 
 Carbaugh, in a similar field of endeavor, teaches determining whether the work implement is within an angle of view of the image pick-up apparatus based on the determined current position of work implement (see Carbaugh paragraph 26 regarding moving assembly out of field of view of vision system- it is understood that if the assembly is moved out of view in order for imaging to take place, the position of the work implement as being in front of the imager at a certain point in time is known and determined)
moving the work implement out of the angle of view of the image pick-up apparatus when the work implement is determined to be within the angle of view of the image pick-up apparatus (see Carbaugh paragraph 26 regarding moving assembly out of field of view of vision system- it is understood that if the assembly is moved out of view in order for imaging to take place, the position of the work implement as being in front of the imager at a certain point in time is known and determined).
determining, after moving the work implement out of the angle of view of the image pick-up apparatus, whether the work implement has moved out of the angle of view of the image pick-up apparatus (see Carbaugh paragraph 26 regarding moving assembly out of field of view of vision system- it is understood that if the assembly is moved out of view in order for imaging to take place, the position of the work implement as being in front of the imager at a certain point in time is known and determined);

One would be motivated to combine these teachings in order to improve a system of visual recognition and analysis (see Carbaugh paragraph 4-5 and 26), which one of ordinary skill would recognize would be hindered if a view of the subject matter is obstructed by a work implement.
 However, the combination of Price and Carbaugh does not explicitly teach a position sensor as needed for the limitations of claim 1. 
Shatters, in a similar field of endeavor, teaches determining a current position of the work implement based on a signal of a position sensor that measures an amount of displacement of at least one cylinder connected to the work implement (see Shatters paragraph 27 regarding measurement and monitoring of the position of a work implement based on a cylinder position);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Price and Carbaugh to include the teaching of Shatters by incorporating the position measurement and detection of Shatters into the process of Carbaugh and Price. Carbaugh already teaches moving a work implement out of the way of the view of a camera, a process in which the general position of a 
One would be motivated to combine these teachings in order to provide teachings relating to construction machine parts (see Shatters paragraph 2).
However, the combination of Price, Carbaugh, and Shatters does not explicitly teach a parallax image as needed for the limitations of claim 1. 
McNamer, in a similar field of endeavor, teaches generating a parallax image, for stereo camera, based on the images of the first image pick-up portion and the second image pick-up portion of the stereo camera (see McNamer paragraph 2 regarding generation of 3D image and paragraph 70 regarding parallax calculation in generation); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination to include the teaching of McNamer by incorporating the parallax processing of McNamer in the analysis and generation of data of Price. 
One would be motivated to combine these teachings in order to provide methods, systems, and computer-readable storage media for selecting image capture positions to generate three-dimensional images of a scene (see McNamer paragraph 2).

Graef, in a similar field of endeavor, teaches picking up, when the work implement is determined to have been moved out of the angle of view of the of the image pick-up apparatus, an image of a second image pick-up range of the work region with each of the first image pick-up portion and the second image pick-up portion of a second stereo camera of the plurality of stereo cameras of the image pick-up apparatus with the work implement having been moved out of the angle of view of each of the first image pick-up portion and the second image pick-up portion of the second stereo camera, wherein the first image pick-up range and the second image pick-up range at least partially overlap (see Graef paragraph 7 regarding vehicle with first and second image pickup regions with partial overlap, and paragraph 35 regarding suggested advantageous configuration of both regions being picked up by stereo cameras);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination to include the teaching of Graef by incorporating the two stereo camera with overlapping view configuration to capture the work region of the combination. One of ordinary skill would recognize that though the teachings of Graef are directed towards a rear view of a vehicle, one of ordinary skill would understand the advantages of increasing the pickup range and having an overlapping region by multiple stereo cameras for an image in the context of topographical analysis in a work environment. 
One would be motivated to combine these teachings in order to provide for creating an optically clearer image of the surroundings of a vehicle (see Graef paragraph 10).
 Regarding claim 4, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches wherein the image topographic data includes a three-dimensional shape of the work region (see Price paragraph 6 and 37 regarding 3d model of terrain feature).
Regarding claim 8, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches wherein generating the parallax image, for each stereo camera of the plurality of stereo cameras, based on the images of the first image pick-up portion and the second image pick-up portion of the stereo camera (see McNamer paragraph 70 regarding parallax calculation in generation- this would be applied to the plurality of stereo cameras in the combination) includes:
generating the parallax image through parallax image processing based on the images of the first image pick-up portion and the second image pick-up portion of a respective stereo camera of the plurality of stereo cameras (see McNamer paragraph 70 regarding parallax calculation in generation- this would be applied to the plurality of stereo cameras in the combination).
One would be motivated to combine these teachings in order to provide methods, systems, and computer-readable storage media for selecting image capture positions to generate three-dimensional images of a scene (see McNamer paragraph 2).
 Regarding claim 9, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein generating the parallax image, for each stereo camera of the plurality of stereo cameras, based on the images of the first image pick-up portion and the second image pick-up portion of the stereo camera (see McNamer paragraph 70 regarding parallax calculation in generation- this would be applied to the plurality of stereo cameras in the combination) includes:
generating the parallax image by calculating a parallax value between pixels in the image picked-up by the first image pick-up portion and pixels in the image picked-up by the second image pick-up portion (see McNamer paragraph 70 regarding pixel by pixel parallax calculation of left vs right in generation- this would be applied to the plurality of stereo cameras in the combination).
One would be motivated to combine these teachings in order to provide methods, systems, and computer-readable storage media for selecting image capture positions to generate three-dimensional images of a scene (see McNamer paragraph 2).
 Regarding claim 10, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches wherein the generated topography data is image data three-dimensionally showing existing topography in front of the vehicular main body which is obtained by synthesizing a first parallax image and a second parallax image of the generated parallax images with each other (see McNamer paragraph 70 regarding parallax calculation in generation and paragraph 109 regarding combination of images for 3D rendering- this would be applied to the topography data of Price).

 Regarding claim 11, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches wherein the first parallax image and the second parallax image of the generated parallax images are synthesized vertically aligned (see McNamer paragraph 104 regarding vertical alignment of images).
One would be motivated to combine these teachings in order to provide methods, systems, and computer-readable storage media for selecting image capture positions to generate three-dimensional images of a scene (see McNamer paragraph 2).
Regarding claim 12, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches further comprising:
displaying the generated topography data of the work region (see Price paragraph 27 regarding display of camera data); and
moving the work implement in the angle of view of the image pick-up apparatus (see Price citation above and figure 2 regarding excavator and arm that may be moved in the angle of view of the camera).
Regarding claim 14, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches wherein moving the work implement in the angle of view of the image pick-up apparatus includes returning the work implement to the determined current position of work implement (see Price citation above and figure 2 regarding excavator and arm that may be moved in the angle of view of the camera- a case that is included in the movement of the arm during normal operation is returning the arm to the position it was determined to be in in combination with Carbaugh and Shatters). 
Regarding claim 15, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches further comprising: 
displaying execution design data on an object to be worked and the generated topography data of the work region, the execution design data created in three-dimensional computer aided design is saved in advance (see Price paragraph 38 regarding preexisting 3D models of job site utilizing the design data plans).
Regarding claim 16, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches further comprising: 
comparing execution design data on an object to be worked and the generated topography data of the work region, the execution design data created in three-dimensional computer aided design is saved in advance; and controlling the work implement by driving a circuit based on a result of the comparison (see Price paragraph 38 regarding preexisting 3D models of job site utilizing the design data plans and automatically controlling work on terrain in order to execute design plans).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 20080162004) (hereinafter Price) in view of Carbaugh et al. (US 20060083419) (hereinafter Carbaugh), further in view of Shatters (US 20150354177) (hereinafter Shatters), further in view of McNamer et al. (US 20150103149) (hereinafter McNamer), further in view of Graef (US 20150175073) (hereinafter Graef), and further in view of Drinkard et al. (US 20130076866) (hereinafter Drinkard).
Regarding claim 5, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Price, Carbaugh, Shatters, McNamer, and Graef does not explicitly teach synchronization of cameras as needed for the limitations of claim 5. 
Drinkard, in a similar field of endeavor, teaches wherein the first image pick-up portion and the second image pick-up portion of each stereo camera of the plurality of stereo cameras pick up respective images of the work region in synchronization (see Drinkard paragraph 66 and figure 4 regarding image sensor clock and synchronization signals stemming from single processor to image sensors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Price and Carbaugh to include the teaching of Drinkard by incorporating the arrangement of second stereo pair of Drinkard and related processes into the image pickup apparatus of Price.

Regarding claim 6, the combination of Price, Carbaugh, Shatters, McNamer, Graef, and Drinkard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, Graef, and Drinkard teaches wherein the plurality of stereo cameras are configured to be able to pick up vertically long topographic image data (see Drinkard paragraph 134 regarding vertical arrangement of image sensors - in combination with Price, this would be applied to topography data).
One would be motivated to combine these teachings in order to provide redundant object detection for a primary monitoring zone, while simultaneously providing for the detection of objects that may shadow the primary monitoring zone (see Drinkard paragraph 6).
Regarding claim 7, the combination of Price, Carbaugh, Shatters, McNamer, Graef, and Drinkard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Price, Carbaugh, Shatters, McNamer, Graef, and Drinkard teaches wherein the topography data on the work region includes image data in a longitudinal direction (see Drinkard citation above regarding vertical arrangement, a lengthwise or longitudinal arrangement, and paragraph 37 and 38 regarding redundant detection of objects in primary monitoring zone, in addition to extended detection of objects outside of primary zone, .
One would be motivated to combine these teachings in order to provide redundant object detection for a primary monitoring zone, while simultaneously providing for the detection of objects that may shadow the primary monitoring zone (see Drinkard paragraph 6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 20080162004) (hereinafter Price) in view of Carbaugh et al. (US 20060083419) (hereinafter Carbaugh), further in view of Shatters (US 20150354177) (hereinafter Shatters), further in view of McNamer et al. (US 20150103149) (hereinafter McNamer), further in view of Graef (US 20150175073) (hereinafter Graef), further in view of Chik (US 9363353) (hereinafter Chik).
Regarding claim 13, the combination of Price, Carbaugh, Shatters, McNamer, and Graef teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Price, Carbaugh, Shatters, McNamer, and Graef does not explicitly teach synchronization of cameras as needed for the limitations of claim 13. 
Chik, in a similar field of endeavor, teaches wherein determining whether the work implement is within the angle of view of the image pick-up apparatus is based on both the determined current position of work implement and a predetermined value for the angle of view of the image pick-up apparatus (see Chik column 2 lines 37-51 and column 2 line 65 - column 3 line 18 regarding determining an angle of view and determining an obstructing object that causes a movement action in order to clear the field of view- this teaching may be combined with the teachings of Carbaugh in order to provide for moving the work implement, detected as an obstructing object, from the angle of view during imaging).

One would be motivated to combine these teachings in order to produce images of widest field of view angles eliminating blocking effects from the obstructing objects (see Chik column 1 paragraph 45-54).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483